             Case 1:21-cv-06397-MKV Document 5 Filed 08/02/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

RECLAIM THE RECORDS AND ALEC FERRETTI,
                                                           DECLARATION OF SERVICE
                              Plaintiffs,
                -v-                                        Index No. 21-CV-6397 (MKV)

UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES,

                              Defendant.
       I, Abigail L. Robinson, do hereby state and affirm under penalties of perjury that the
following is true and correct:

      I am over 18 years of age and am not a party to this action. On August 2, 2021, I served
the below-listed documents upon Defendant UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES,

   1)   Summons addressed to Defendant,
   2)   Complaint with Exhibits 1-8,
   3)   Civil Cover Sheet,
   4)   Hon. Vyskocil's Individual Rules,
   5)   Hon. Lehrburger Individual Rules,           and
   6)   Southern District of New York Electronic Filing Rules.


        Service was made pursuant t9 F.R.C.P. 4(i)(A(ii), (B), & (C) by mailing copies of the
listed documents via the United State Postal Service Certified Mail Return Receipt Request to:

        A.      United States Attorney's Office
                Southern District of New York
                One St. Andrews Plaza
                New York, N. Y. 10007
                ATTN: Civil Process Clerk
                USPS Certified/RRR No.: 7012 1010 0003 4975 9513

        B.      Attorney General
                U.S. Department of Justice
                950 Pennsylvania Avenue, NW
                Washington, D.C. 20530
                ATTN: Civil Process Clerk
                USPS Certified/RRR No.: 7015 1730 0000 7043 6138
            Case 1:21-cv-06397-MKV Document 5 Filed 08/02/21 Page 2 of 2




       C.      United States Citizenship and Immigration Serv ices
               20 Massachusetts Ave, NW
               Washington, D.C. 2000 I
               USPS Certified/RRR No.: 70 15 1730 0000 7043 6145


The envelopes containing said documents was duly sealed, affixed with sufficient postage, and
deposited into a mail depository within the excl usive custody and control of the United States
Postal Service.




                                               2
